Talbot, J.,
concurring:
I concur in the opinion and order as written by the chief justice. If the defendant were residing in this state, so that a new personal service of summons could be made upon him, I would regard any order of a district court quashing the service of summons as not final and not appealable, because the order would then be interlocutory, for a new service of summons could be had to remedy the defect for which the first service was quashed, and the case could be carried on to a binding final judgment. With the defendant residing on the other side of the continent — in Connecticut — and resisting the service which was made upon him when he came here voluntarily for an important special purpose, it is apparent that personal service in this state cannot again be obtained upon him in the action, and that the service already made is final in so far as a judgment upon personal service in this state may be obtained. True, if the order quashing the service were sustained or held not to be final and appealable, a new service could be obtained by-publication, but a judgment upon such service, regarding the custody of children and property rights, is not *267of the same force in other states as one obtained upon personal service, and when for divorce has been held by some of the courts of the Union not to be binding out of the state in which it is granted. As to these benefits which flow from a judgment on personal service, and which are not attainable through a decree obtained upon service by publication, the order quashing the service is final, for, if the order is allowed to stand, they cannot be obtained in cases like this, where another personal service cannot be had in the state.
Therefore I conclude that the order quashing the service is appealable in this particular case.
Norcross, J.,
concurring:
I concur in the views of my associates that the court below erred in quashing the summons. I am inclined to the view that the order could properly have been reviewed by writ of error; but, as this court has never had occcasion to consider in what character of cases the writ of error will lie, if at all, I express no definite opinion upon that question.